Title: Advertisement of Western Lands, 15 July 1773
From: Washington, George
To: 

 

Mount Vernon, July 15 1773.

The subscriber, having obtained patents for upwards of 20,000 acres of land, on the Ohio and great Kanhawa, being part of 200,000 acres, granted by proclamation, in 1754, (10,000 of which are situated on the banks of the first mentioned river, between the mouths of the two Kanhawa’s; the remainder on the Great Kanhawa or New River, from the mouth, or near it, upwards in one continued survey) proposes to divide the same into any sized tenements that may be desired, and lease them upon moderate terms, allowing a reasonable number of years, rent free; provided that, within the space of two years from next October, three acres for every fifty contained in each lot, and proportionable for a lesser quantity, shall be cleared, fenced, and tilled, and that by or before the time limitted for the commencement of the first rent, five acres for every hundred, and proportionably, as above, shall be inclosed and laid down in good grass for meadow; and moreover that at least fifty good fruit trees, for every like quantity of land, shall be planted on the premises.
Any persons inclinable to settle upon these lands, may be more fully informed of the terms, by applying to the subscriber, near Alexandria, in Virginia, or, in his absence, to Mr Lund Washington; and will do well in communicating their intentions before the 1st of October next, in order that a sufficient number of lots may be laid off to answer the demand.
As these lands are among the first which have been surveyed, in the part of the country where they lie, it is almost needless to premise, that none can exceed them in luxuriency of soil, or convenience of situation; all of them lying upon the banks either of the Ohio, or Kanhawa, and abounding in fine fish and wild fowl of various kinds, as also in most excellent meadows, many of which (by the bountiful hand of nature) are in their present state almost fit for the scythe.
From every part of these lands water carriage is now had to Fort-Pitt, by an easy communication, and from Fort-Pitt up the Monongahela to Red Stone, vessels of convenient burthen may, and do pass continually; from whence, by means of Cheat River, and other navigable branches of Monongahela, it is thought

the portage to Patowmack may, and will be reduced within the compass of a few miles, to the great ease and convenience of the settlers, in transporting the produce of their lands to market; to which may be added that, as patents have now actually passed the seals, for the several tracts here offered to be leased, settlers on them may cultivate and enjoy the land in peace and safety, notwithstanding the unsettled councils, respecting a new colony on the Ohio; and as no right money is to be paid for these lands, and a quitrent of two shillings sterling a hundred, demandable some years hence only, it is highly presumable that they will always be held upon a more desirable footing, than where both these are laid on with a very heavy hand. It may not be amiss further to observe, that if the scheme for establishing a new government on the Ohio, in the manner talked of, should ever be effected, these must be among the most valuable lands in it, not only on account of the goodness of the soil, and the other advantages above enumerated, but from their contiguity to the seat of government, which more than probable will be fixed at the mouth of the Great Kanhawa.

George Washington

 
Note,
For further explanation of the above Advertisement, & better understanding the Terms on whi⟨c⟩h these Lands are intended to be Let, the Subscriber proposes.
To give Leases for the Term of Twenty one years, or three Lives, with proper Covenants for securing the Rights of each party.
To allow an exemption of four years from payment of Rent, where no Improvement is; under the proviso’s in the above (printed) Advertisement; after which, four pounds Sterling for every hundred acres containd in the Lease, & proportionably for a Lesser quantity, to be demanded, & paid in the Curry of the Country, at the Exchange prevailing at the time of makg such payment.
To erect within the Space of Seven years from the date of the Leases, a decent dwelling House, & good Barn fit for a common Farmer; Plant orchards of good Fruit Trees in proportion to the quantity of Land Let; and for every hundred acres containd in the Tenement, Improve at least five acres into Meadow; which

five acres, or the like quantity of Ground, always to be kept in good grass.

G: Washington

 

Octr 17th 1773

The 20,000 acres of Land within mentioned, is containd within four distinct Patents.
The first of which containing 2314 acres lays on the Ohio, & begins about three Miles below the Mouth of the little Kanhawa comprehending the whole Bottom downwards.
The Next, also on the Ohio, & containing 2448 acres is the third large Bottom from this, & 4th on the So. Et side the River below the Mouth of the little Kanhawa & 25 Miles therefrom.
The next, also upon the Ohio, containg 4395 acres is about 3 Miles below this, & next to it, of consequence.
The other, is upon the Kanhawa, on the West or right hand side as you go up the River; beginning about two Miles from the Mouth, and extending to the upper end of the Bottom of that side, in one continued Survey containing 10990 acres.
The above is descriptive enough of the Land, to any Persons Inclinable to view it; & next spring a Person will be appointed to attend on the Spot, or contiguous thereto, to lay of the Lots, & give Leases, agreeably to the within mentioned Terms.
